           Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 1 of 43




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 WESERVE ACCESS, LLC,

                Plaintiff,                            CIVIL ACTION NO. 6:21-cv-00238

          v.

 BIRCH GROVE SOFTWARE, INC.                      ORIGINAL COMPLAINT FOR PATENT
                                                          INFRINGEMENT
 d/b/a ACTIVTRAK,

                Defendant.
                                                        JURY TRIAL DEMANDED




               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Weserve Access, LLC (“Weserve” or “Plaintiff”) files this original complaint

against Birch Grove Software, Inc. d/b/a ActivTrak (“Defendant”) alleging, based on its own

knowledge as to itself and its own actions, and based on information and belief as to all other

matters, as follows:

                                          PARTIES

     1.        Weserve Access, LLC is a Texas corporation, with its principal place of business

at 1916 Wimberly Lane, Austin, Texas 78735.

     2.        Defendant, Birch Grove Software, Inc. d/b/a ActivTrak, is a company organized

and existing under the laws of Delaware with a place of business in this district at 1301 South

Mopac Expressway, Suite LL25, Austin, Texas 78746.

     3.        Defendant may be served at its registered agent for service of process, CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.
            Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 2 of 43




                                 JURISDICTION AND VENUE

      4.        This is an action for infringement of United States patents arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

      5.        Venue is proper in this district pursuant to 28 U.S.C. §§ 1400(b) and 1391(c).

Defendant has a place of business in this district, including at 1301 South Mopac Expressway,

Suite LL25, Austin, Texas 78746, and has committed acts of infringement in this district.

      6.        Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process and/or the Texas Long Arm Statute, due at least to Defendant’s substantial

business in this forum, including (i) at least a portion of the infringements alleged herein; and/or

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct, and/or

deriving substantial revenue from goods and services provided to individuals in Texas and in this

district.

      7.        Specifically, Defendant intends to do and does business in Texas, directly or

through intermediaries, and offers its products and/or services, including those accused herein of

infringement, to customers and potential customers located in the forum state, including in this

district.

                                     THE TECHNOLOGY

      8.        The patents-in-suit, U.S. Patent Nos. 6,978,304 (the “’304 Patent”), 7,634,571 (the

“’571 Patent”), 7,958,237 (the “’237 Patent”), and 8,930,535 (the “’535 Patent”) (collectively the

“Asserted Patents”), teach methods for controlling a computer’s web browser, remotely

monitoring an internet session, and managing computer network access. Specifically, these

patented methods aid in determining a computer user’s Internet and network activity.




                                                     2
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 3 of 43




     9.        Inventors David Fertell (“Fertell”) and Joe Field (“Field”) pioneered the field of

remotely monitoring online computer activity and started Pearl Software, Inc. in 1996.

Recognizing how inappropriate material accessible on the Internet presents risks to children,

employers, and organizations, Fertell and Field developed efficient and reliable methods of

monitoring and controlling Internet activity. Their work received many accolades from the

technical press and civic leaders such as the White House’s Internet Taskforce.

    10.        The Patent Office issued Fertell and Field several patents in the field including the

Asserted Patents. For years, Pearl Software and Fertell worked hard, expending significant

resources to develop the market for Internet activity monitoring and control software in schools,

libraries, public organizations, private companies, government and law enforcement agencies and

homes.

    11.        The inventors attended trade shows, spoke at conferences, appeared on television

and radio shows, supported Internet safety not-for-profit organizations, and published articles and

guides about the risks of unmonitored computer access in organizations and at home. As a result

of Fertell’s and Pearl’s efforts, Pearl Software became the industry experts, garnering praise and

awards from industry publications such as an Editor’s Choice award from PC Magazine.

                          THE ACCUSED INSTRUMENTALITIES

    12.        On information and belief, Defendant made, had made, used, imported, provided,

supplied, distributed, sold, or offered to sell products and/or systems, including its computing

infrastructure to provide ActivTrak monitoring software (the “Accused Instrumentalities”).




                                                    3
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 4 of 43




    13.         On information and belief, Defendant provides the Accused Instrumentalities to

users through its websites, including activtrak.com.

    14.         On information and belief, Defendant also provides the Accused Instrumentalities

for delivery to mobile applications for Apple iOS devices and Android devices.

                COUNT I: INFRINGEMENT OF U.S. PATENT NO. 6,978,304

                                         Direct Infringement

    15.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-14 as if fully set forth

in their entirety.

    16.         On December 20, 2005, the ’304 Patent was duly and legally issued by the United

States Patent and Trademark Office for an invention entitled “Method of Remotely Monitoring an

Internet Session.”

    17.         Exhibit A is a true and correct copy of the ’304 Patent.

    18.         Plaintiff is the owner of the ’304 Patent, with all substantial rights in and to that

patent, including the sole and exclusive right to prosecute this action and enforce the ’304 Patent

against infringers, and to collect damages for all relevant times.




                                                       4
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 5 of 43




    19.        The ’304 Patent describes novel and non-obvious methods of remotely monitoring

an Internet session.

    20.        The claims of the ’304 Patent are not directed to an abstract idea.

    21.        For example, Claim 1 is a technical improvement over prior-art methods of

remotely monitoring an exchange of data between a local computer and a remote computer.

    22.        Claim 1 recites “remotely monitoring an exchange of data between a local computer

and a remote computer during an Internet session over the Internet.” The “first Internet session”

is initiated “between the local computer and a remote computer via the Internet.” Then, after other

steps, at least one “Internet server address” and “port number” are transmitted “from the monitor

computer to the local computer.” Claim 1 does not recite an abstract idea because it recites specific

conditions during computer use and recites specific actions performed “between the local

computer and a remote computer” in response to specific conditions being met.

    23.        Prior-art systems and methods did not include the ability to capture the content of

an ongoing Internet communication for display and/or storage.

    24.        Regardless of whether Claim 1 is directed to an abstract idea, Claim 1 recites

patentable subject matter because it recites an inventive concept.

    25.        For example, the capturing content of an ongoing Internet communication was not

a well-understood practice, routine, or conventional; rather it represents an improvement to

computing technology that allows for superior security for online communications and this

capturing process did not exist in the prior art.

    26.        Moreover, the use of the components recited in Claim 1 was, at the time of the

invention, unconventional; therefore, Claim 1 recites an inventive concept.




                                                     5
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 6 of 43




    27.        The written description of the ’304 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patentably distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    28.        Defendant made, had made, used, imported, provided, supplied, distributed, sold,

or offered to sell the Accused Instrumentalities.

    29.        Defendant has infringed, and continues to infringe, the ’304 Patent by making,

having made, using, importing, providing, supplying, distributing, selling, or offering to sell the

Accused Instrumentalities. Defendant’s infringement of the ’304 Patent includes, for example, but

is not limited to, its use and testing of the Accused Instrumentalities.

    30.        On information and belief, Defendant directs and controls its customers to install

the Accused Instrumentalities through its websites, including activtrak.com.

    31.        On information and belief, Defendant also directs and controls its customers to

install and use the Accused Instrumentalities through respective application stores for its mobile

applications for Apple iOS devices and Android devices.

    32.        By doing so, Defendant directs or controls its customers to infringe the ’304 Patent

by making, having made, using, importing, providing, supplying, distributing, selling, or offering

to sell the Accused Instrumentalities in an infringing manner.

    33.        Defendant, through its own use and testing or its direction and control of its

customers, has directly infringed (literally and/or under the doctrine of equivalents) at least Claim

1 of the ’304 Patent. Its infringement in this regard is ongoing.




                                                      6
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 7 of 43




    34.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control collect information such as activity duration, IP addresses,

date, and time. The Accused Instrumentalities remotely monitor an exchange of data between a

local computer and a remote computer during an Internet session over the Internet.

    35.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control store at their local computer an Internet server address and

port number of a monitor computer under the control of Defendant.

    36.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control initiate a first Internet session between their local computer

and a remote computer, such as a website, via the Internet. The Accused Instrumentalities further

store data associated with the first Internet session on the local computer.

    37.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control retrieve the Internet server address and port number stored

at their local computer, and use the Internet server address and port number, concurrent with the

first Internet session, to initiate a second Internet session between their local computer and the

monitor computer under the control of Defendant.

    38.        Defendant transmits another Internet server address and port number from its

monitor computer to the Accused Instrumentalities.

    39.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control terminate the second Internet session.

    40.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control initiate a third Internet session between their local computer




                                                     7
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 8 of 43




and the monitor computer under the control of Defendant. The third Internet session is initiated

using the other Internet server address and/or the other port number.

    41.         Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control transfer from their local computer to the monitor computer

(under the control of Defendant) via the third Internet session the stored data associated with the

first Internet session, including, for example, but not limited to, information about the website that

was part of the first Internet session.

    42.         Plaintiff has been damaged as a result of the infringing conduct by Defendant or

Defendant’s customers under Defendant’s control alleged above. Thus, Defendant is liable to

Plaintiff in an amount that adequately compensates it for such infringements, which by law cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

    43.         Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’304 Patent.

                                          Indirect Infringement

    44.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-43 as though fully

set forth in their entirety.

    45.         Defendant has also indirectly infringed the ’304 Patent, at least since the filing of

this complaint, by inducing others to directly infringe the ’304 Patent. Defendant has induced

others, including its customers, affiliates, third-party manufacturers, shippers, distributors,

retailers, or other persons acting on Defendant’s or its affiliates’ behalf, to directly infringe

(literally and/or under the doctrine of equivalents) the ’304 Patent by making, having made, using,




                                                       8
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 9 of 43




importing, providing, supplying, distributing, selling, or offering to sell the Accused

Instrumentalities in an infringing manner. Defendant took active steps, directly and/or through

contractual relationships with others, with the specific intent to cause them to, for example, use

the Accused Instrumentalities in a manner that infringes one or more claims of the ’304 Patent or

induce others to use the Accused Instrumentalities in a manner that infringes one or more claims

of the ’304 Patent, including, for example, Claim 1 of the ’304 Patent. Such steps by Defendant

included, among other things, advising or directing others to use the Accused Instrumentalities in

an infringing manner; advertising and promoting the use of the Accused Instrumentalities in an

infringing manner; and/or distributing instructions that guide others to use, operate, make, or have

made the Accused Instrumentalities in an infringing manner. Defendant is performing these steps,

which constitute induced infringement, with the knowledge of the ’304 Patent and with the

knowledge that the induced acts constitute infringement. Defendant’s inducement is ongoing.

    46.        Defendant has also indirectly infringed by contributing to the infringement of the

’304 Patent. Defendant has contributed to the direct infringement of the ’304 Patent by its

customers, affiliates, or third-party manufacturers, shippers, distributors, retailers, or other persons

acting on its or its affiliates’ behalf. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe the ’304 Patent, including, for example, Claim 1 of the ’304 Patent. The special

features include, for example, the remote monitoring that is used in a manner that infringes the

Asserted Patents. The special features constitute a material part of the invention of one or more of

the claims of the ’304 Patent and are not staple articles of commerce suitable for substantial non-

infringing use. Defendant’s contributory infringement is ongoing.




                                                       9
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 10 of 43




    47.         Defendant has knowledge of the ’304 Patent at least as of the date when it was

notified of the filing of this action.

    48.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

    49.         Defendant’s direct and indirect infringement of the ’304 Patent is, has been, and

continues to be willful, intentional, deliberate, and/or in conscious disregard of Plaintiff’s rights

under the patent.

    50.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Weserve in an amount that adequately compensates it

for such infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

               COUNT II: INFRINGEMENT OF U.S. PATENT NO. 7,634,571

                                         Direct Infringement

    51.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-50 as if fully set forth

in their entirety.

    52.         On December 15, 2009, the ’571 Patent was duly and legally issued by the United

States Patent and Trademark Office for an invention entitled “Method of Remotely Monitoring an

Internet Session.”

    53.         Exhibit B is a true and correct copy of the ’571 Patent.

    54.         Plaintiff is the owner of the ’571 Patent, with all substantial rights in and to that

patent, including the sole and exclusive right to prosecute this action and enforce the ’571 Patent

against infringers, and to collect damages for all relevant times.

    55.         The ’571 Patent describes novel and non-obvious methods of remotely monitoring

an Internet session.


                                                       10
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 11 of 43




    56.        The claims of the ’571 Patent are not directed to an abstract idea.

    57.        For example, Claim 1 is a technical improvement over prior-art methods of

remotely monitoring an Internet session.

    58.        Claim 1 recites “remotely monitoring an Internet session.” The “first Internet

session” is initiated “at a first Internet protocol (IP) address.” Data transmitted during the first

Internet session is stored in a memory buffer in a user’s computer. Then, after other steps, the user

computer transfers “the data stored in the memory buffer.” Claim 1 does not recite an abstract

idea because it recites specific conditions during computer use and recites specific actions

performed during the Internet session in response to specific conditions being met.

    59.        Prior-art systems and methods did not include the ability to remotely monitor data

associated with an Internet session in the manner recited in the claims of the ’571 Patent.

    60.        Regardless of whether Claim 1 is directed to an abstract idea, Claim 1 recites

patentable subject matter because it recites an inventive concept.

    61.        For example, the monitoring of data associated with an Internet session was not a

well-understood practice, routine, or conventional; rather it represents an improvement to

computing technology that allows for superior security for online communications and this

monitoring process did not exist in the prior art.

    62.        Moreover, the use of the steps recited in Claim 1 was, at the time of the invention,

unconventional; therefore, Claim 1 recites an inventive concept.

    63.        The written description of the ’571 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patentably distinct from




                                                     11
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 12 of 43




and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    64.        Defendant made, had made, used, imported, provided, supplied, distributed, sold,

or offered to sell the “Accused Instrumentalities.”

    65.        Defendant has infringed, and continues to infringe, the ’571 Patent by using the

Accused Instrumentalities. Defendant’s infringement of the ’571 Patent includes, for example, but

is not limited to, its use and testing of the Accused Instrumentalities.

    66.        On information and belief, Defendant directs or controls its customers to install the

Accused Instrumentalities through its websites, including activtrak.com.

    67.        On information and belief, Defendant also directs or controls its customers to install

and use the Accused Instrumentalities through respective application stores for its mobile

applications for Apple iOS devices and Android devices.

    68.        By doing so, Defendant directs or controls its customers to infringe the ’571 Patent

by making, having made, using, importing, providing, supplying, distributing, selling, or offering

to sell the Accused Instrumentalities in an infringing manner.

    69.        Defendant, through its own use and testing or its direction or control of its

customers, has directly infringed (literally and/or under the doctrine of equivalents) at least Claim

1 of the ’571 Patent. Defendant’s infringement in this regard is ongoing.

    70.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control collect information such as activity duration, IP addresses,

date, and time of various activities of users. The Accused Instrumentalities remotely monitor over

the Internet an exchange of data between a local computer and a remote computer during an

Internet session.




                                                      12
           Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 13 of 43




    71.         Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control participate via computer (“user computer”) in a first Internet

session at a first Internet protocol (IP) address by, for example, but not limited to, viewing a

website.

    72.         Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control store in a memory buffer of the user computer data

transmitted from and received at the user computer during the first Internet session at the first IP

address. After the data is stored in the user computer, in response to user activation of an icon or

key at the user computer, the Accused Instrumentalities initiate a second Internet session at a

second IP address, either by Defendant or under the control of Defendant, concurrent with the first

Internet session at the first IP address.

    73.         The Accused Instrumentalities use “Alarms” based on user computer activity,

including activation of an icon or key at the user computer. These Alarms include Blocked

Website Accessed, Social Media Break, Data Saved to USB Device, File Sharing, Alarm Deleted,

ActivTrak User Deleted, Agent Likely Installed.           See https://support.activtrak.com/hc/en-

us/articles/360043204451-Top-User-Alarms-To-Turn-On.




                                                     13
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 14 of 43




    74.          The Accused Instrumentalities also provide for user-customized Alarms.




    75.          In the Accused Instrumentalities, with the Custom Alarms, one of six main actions

can be set once the Alarm is triggered. These actions include Screen Captures and Email

Notifications.




                                                    14
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 15 of 43




    76.        After initiating the second Internet session, through the Accused Instrumentalities,

either Defendant or Defendant’s customers under Defendant’s direction or control transfer via the

user computer the data stored in the memory buffer to the second IP address via the second Internet

session, which is controlled by Defendant, via the second Internet session.

    77.        After initiating the second Internet session, through the Accused Instrumentalities,

either Defendant or Defendant’s customers under Defendant’s direction or control transfer via the

user computer data transmitted from and received at the user computer in real-time during the first

Internet session to the second IP address via the second Internet session.




                                                    15
 Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 16 of 43




See https://activtrak.com/product/screenshots/




                                           16
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 17 of 43




        See https://3k9e724pnqn2ubftz25jfqs4-wpengine.netdna-ssl.com/wp-

        content/uploads/2019/08/ALARMS_%E2%80%94new_logo.pdf

    78.         Plaintiff has been damaged as a result of the infringing conduct by Defendant or

Defendant’s customers under Defendant’s control alleged above. Thus, Defendant is liable to

Plaintiff in an amount that adequately compensates it for such infringements, which by law cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

    79.         Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’571 Patent.

                                       Indirect Infringement

    80.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-79 as though fully

set forth in their entirety.




                                                     17
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 18 of 43




    81.        Defendant has also indirectly infringed the ’571 Patent, at least since the filing of

this complaint, by inducing others to directly infringe the ’571 Patent. Defendant has induced

others, including its customers, affiliates, third-party manufacturers, shippers, distributors,

retailers, or other persons acting on Defendant’s or its affiliates’ behalf, to directly infringe

(literally and/or under the doctrine of equivalents) the ’571 Patent by making, having made, using,

importing, providing, supplying, distributing, selling, or offering to sell the Accused

Instrumentalities in an infringing manner. Defendant took active steps, directly and/or through

contractual relationships with others, with the specific intent to cause them to, for example, use

the Accused Instrumentalities in a manner that infringes one or more claims of the ’571 Patent or

induce others to use the Accused Instrumentalities in a manner that infringes one or more claims

of the ’571 Patent, including, for example, Claim 1 of the ’571 Patent. Such steps by Defendant

included, among other things, advising or directing others to use the Accused Instrumentalities in

an infringing manner; advertising and promoting the use of the Accused Instrumentalities in an

infringing manner; and/or distributing instructions that guide others to use, operate, make, or have

made the Accused Instrumentalities in an infringing manner. Defendant is performing these steps,

which constitute induced infringement, with the knowledge of the ’571 Patent and with the

knowledge that the induced acts constitute infringement. Defendant’s inducement is ongoing.

    82.        Defendant has also indirectly infringed by contributing to the infringement of the

’571 Patent. Defendant has contributed to the direct infringement of the ’571 Patent by its

customers, affiliates, or third-party manufacturers, shippers, distributors, retailers, or other persons

acting on its or its affiliates’ behalf. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe the ’571 Patent, including, for example, Claim 1 of the ’571 Patent. The special




                                                      18
           Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 19 of 43




features include, for example, the remote monitoring that is used in a manner that infringes the

Asserted Patents. The special features constitute a material part of the invention of one or more of

the claims of the ’571 Patent and are not staple articles of commerce suitable for substantial non-

infringing use. Defendant’s contributory infringement is ongoing.

    83.         Defendant has knowledge of the ’571 Patent at least as of the date when it was

notified of the filing of this action.

    84.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

    85.         Defendant’s direct and indirect infringement of the ’571 Patent is, has been, and

continues to be willful, intentional, deliberate, and/or in conscious disregard of Plaintiff’s rights

under the patent.

    86.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Weserve in an amount that adequately compensates it

for such infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

               COUNT III: INFRINGEMENT OF U.S. PATENT NO. 7,958,237

                                         Direct Infringement

    87.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-86 as if fully set forth

in their entirety.

    88.         On June 7, 2011, the ’237 Patent was duly and legally issued by the United States

Patent and Trademark Office for an invention entitled “Method for Managing Computer Network

Access.”

    89.         Exhibit C is a true and correct copy of the ’237 Patent.




                                                       19
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 20 of 43




    90.        Plaintiff is the owner of the ’237 Patent, with all substantial rights in and to that

patent, including the sole and exclusive right to prosecute this action and enforce the ’237 Patent

against infringers, and to collect damages for all relevant times.

    91.        The ’237 Patent describes novel and non-obvious methods of remotely monitoring

an Internet session.

    92.        The claims of the ’237 Patent are not directed to an abstract idea.

    93.        For example, Claim 1 is a technical improvement over prior-art methods of

managing computer network access.

    94.        Claim 1 recites “controlling computer network access.” A “first communication

session” is initiated “at a client computer.” From that “first communication session,” the client

computer receives “a second network address.”              The client computer initiates a “second

communication session” at the second network address, which it uses to receive “an access

configuration including a control setting for at least one communication protocol capable of being

utilized during a third communication session.” The client computer controls “the conveyance of

data” using the “control setting” included in the “access configuration.” Claim 1 does not recite

an abstract idea because it recites specific conditions during computer use and recites specific

actions performed during the internet session in response to specific conditions being met.

    95.        Prior-art systems and methods did not include the ability to manage computer

network access as recited in, for example, Claim 1.

    96.        Regardless of whether Claim 1 is directed to an abstract idea, Claim 1 recites

patentable subject matter because it recites an inventive concept.

    97.        For example, the patented method for managing computer network access was not

a well-understood practice, routine, or conventional; rather it represents an improvement to




                                                      20
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 21 of 43




computing technology that allows for superior security for online communications that did not

exist in the prior art.

    98.         Moreover, the use of the components recited in Claim 1 was, at the time of the

invention, unconventional; therefore, Claim 1 recites an inventive concept.

    99.         The written description of the ’237 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patentably distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

   100.         Defendant made, had made, used, imported, provided, supplied, distributed, sold,

or offered to sell the Accused Instrumentalities.

   101.         Defendant has infringed, and continues to infringe, the ’237 Patent by using the

Accused Instrumentalities. Defendant’s infringement of the ’237 Patent includes, for example, but

is not limited to, its use and testing of the Accused Instrumentalities.

   102.         On information and belief, Defendant directs or controls its customers to install the

Accused Instrumentalities through its websites, including activtrak.com.

   103.         On information and belief, Defendant also directs or controls its customers to install

and use the Accused Instrumentalities through respective application stores for its mobile

applications for Apple iOS devices and Android devices.

   104.         By doing so, Defendant directs or controls its customers to infringe the ’237 Patent

by making, having made, using, importing, providing, supplying, distributing, selling, or offering

to sell the Accused Instrumentalities in an infringing manner.




                                                     21
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 22 of 43




   105.        Defendant, through its own use and testing or its direction or control of its

customers, has directly infringed (literally and/or under the doctrine of equivalents) at least Claim

1 of the ’237 Patent. Defendant’s infringement in this regard is ongoing.

   106.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control manage computer network access by, among other things,

blocking access to websites.




                                                     22
           Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 23 of 43




       See https://support.activtrak.com/hc/en-us/articles/360035122372-Website-Blocking




       See https://support.activtrak.com/hc/en-us/articles/360041632051-Troubleshooting-

Blocking

   107.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control initiate at a client computer a first communication session

at a first network address and receive a second network address via the first communication

session.



                                                   23
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 24 of 43




   108.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control initiate at the client computer a second communication

session at the second network address, through which they receive an access configuration,

including a control setting for at least one communication protocol capable of being utilized during

a third communication session.

   109.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control, instantiate a process on the client computer that instantiates

a third communication session and in connection with the third communication session, control

the conveyance of data at least one of (i) to and (ii) from the process instantiated on the client

computer based on the control setting for the one communication protocol, wherein the one

communication protocol is determined from the conveyed data, and the control setting is

determined from the thus determined communication protocol.




See https://support.activtrak.com/hc/en-us/articles/360037829111-All-You-Need-to-Know-

About-Site-Blocking



                                                     24
Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 25 of 43




                                25
        Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 26 of 43




See https://support.activtrak.com/hc/en-us/articles/360038756212-Resetting-the-Hosts-File




                                                  26
 Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 27 of 43




See https://activtrak.com/product/screenshots/




                                           27
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 28 of 43




See https://3k9e724pnqn2ubftz25jfqs4-wpengine.netdna-ssl.com/wp-

content/uploads/2019/08/ALARMS_%E2%80%94new_logo.pdf

   110.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control transfer at least part of the conveyed data to the second

network address (which is under Defendant’s control) via the second communication session.




https://activtrak.com/product/logs/

   111.        Plaintiff has been damaged as a result of the infringing conduct by Defendant or

Defendant’s customers under Defendant’s control alleged above. Thus, Defendant is liable to

Plaintiff in an amount that adequately compensates it for such infringements, which by law cannot



                                                  28
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 29 of 43




be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

   112.         Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’237 Patent.

                                       Indirect Infringement

   113.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-112 as though fully

set forth in their entirety.

   114.         Defendant has also indirectly infringed the ’237 Patent, at least since the filing of

this complaint, by inducing others to directly infringe the ’237 Patent. Defendant has induced

others, including its customers, affiliates, third-party manufacturers, shippers, distributors,

retailers, or other persons acting on Defendant’s or its affiliates’ behalf, to directly infringe

(literally and/or under the doctrine of equivalents) the ’237 Patent by making, having made, using,

importing, providing, supplying, distributing, selling, or offering to sell the Accused

Instrumentalities in an infringing manner. Defendant took active steps, directly and/or through

contractual relationships with others, with the specific intent to cause them to, for example, use

the Accused Instrumentalities in a manner that infringes one or more claims of the ’237 Patent or

induce others to use the Accused Instrumentalities in a manner that infringes one or more claims

of the ’237 Patent, including, for example, Claim 1 of the ’237 Patent. Such steps by Defendant

included, among other things, advising or directing others to use the Accused Instrumentalities in

an infringing manner; advertising and promoting the use of the Accused Instrumentalities in an

infringing manner; and/or distributing instructions that guide others to use, operate, make, or have

made the Accused Instrumentalities in an infringing manner. Defendant is performing these steps,




                                                     29
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 30 of 43




which constitute induced infringement, with the knowledge of the ’237 Patent and with the

knowledge that the induced acts constitute infringement. Defendant’s inducement is ongoing.

   115.         Defendant has also indirectly infringed by contributing to the infringement of the

’237 Patent. Defendant has contributed to the direct infringement of the ’237 Patent by its

customers, affiliates, or third-party manufacturers, shippers, distributors, retailers, or other persons

acting on its or its affiliates’ behalf. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe the ’237 Patent, including, for example, Claim 1 of the ’237 Patent. The special

features include, for example, the manage computer-network-access management by blocking

access to websites that is used in a manner that infringes the Asserted Patents. The special features

constitute a material part of the invention of one or more of the claims of the ’237 Patent and are

not staple articles of commerce suitable for substantial non-infringing use.              Defendant’s

contributory infringement is ongoing.

   116.         Defendant has knowledge of the ’237 Patent at least as of the date when it was

notified of the filing of this action.

   117.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

   118.         Defendant’s direct and indirect infringement of the ’237 Patent is, has been, and

continues to be willful, intentional, deliberate, and/or in conscious disregard of Plaintiff’s rights

under the patent.

   119.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Weserve in an amount that adequately compensates it




                                                      30
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 31 of 43




for such infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

               COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 8,930,535

                                        Direct Infringement

   120.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-119 as if fully set

forth in their entirety.

   121.         On January 6, 2015, the ’535 Patent was duly and legally issued by the United

States Patent and Trademark Office for an invention entitled “Method for Managing Computer

Network Access.”

   122.         Exhibit D is a true and correct copy of the ’535 Patent.

   123.         Plaintiff is the owner of the ’535 Patent, with all substantial rights in and to that

patent, including the sole and exclusive right to prosecute this action and enforce the ’535 Patent

against infringers, and to collect damages for all relevant times.

   124.         The ’535 Patent describes novel and non-obvious methods of remotely monitoring

an Internet session.

   125.         The claims of the ’535 Patent are not directed to an abstract idea.

   126.         For example, Claim 4 is a technical improvement over prior-art methods of

controlling computer network access.

   127.         Claim 4 recites “controlling computer network access” in which a client computer

initiates a communication session to receive a network address that is used to receive “an access

configuration including a control setting for at least one communication protocol capable of being

utilized during a monitored communication session.” The client computer initiates “a monitored

communication session at a network address,” during which the client computer controls the

conveyance of data “at least one of (i) to and (ii) from the process instantiated on the client


                                                     31
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 32 of 43




computer based on the control setting for the one communication protocol, wherein the one

communication protocol is determined from the conveyed data or client communication

application, and the control setting is obtained by the client computer from the access

configuration.” At least part of the conveyed data is transferred to a network data server. Claim

4 does not recite an abstract idea because it recites specific conditions and information used to

control computer network access.

   128.        Prior-art systems and methods did not include the ability to control computer

network access in the manner described and claimed in at least Claim 4.

   129.        Regardless of whether Claim 4 is directed to an abstract idea, Claim 4 recites

patentable subject matter because it recites an inventive concept.

   130.        For example, the patented method for managing computer network access was not

a well-understood practice, routine, or conventional; rather it represents an improvement to

computing technology that allows for superior security for online communications.

   131.        Moreover, the use of the components recited in Claim 4 was, at the time of the

invention, unconventional; therefore, Claim 4 recites an inventive concept.

   132.        The written description of the ’535 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patentably distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

   133.        Defendant made, had made, used, imported, provided, supplied, distributed, sold,

or offered to sell the Accused Instrumentalities.




                                                    32
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 33 of 43




   134.        Defendant has infringed, and continues to infringe, the ’535 Patent by using the

Accused Instrumentalities. Defendant’s infringement of the ’535 Patent includes, for example, but

is not limited to, its use and testing of the Accused Instrumentalities.

   135.        On information and belief, Defendant directs or controls its customers to install the

Accused Instrumentalities through its websites, including activtrak.com.

   136.        On information and belief, Defendant also directs or controls its customers to install

and use the Accused Instrumentalities through respective application stores for its mobile

applications for Apple iOS devices and Android devices.

   137.        By doing so, Defendant directs or controls its customers to infringe the ’535 Patent

by making, having made, using, importing, providing, supplying, distributing, selling, or offering

to sell the Accused Instrumentalities in an infringing manner.

   138.        Defendant, through its own use and testing or its direction or control of its

customers, has directly infringed (literally and/or under the doctrine of equivalents) at least Claim

4 of the ’535 Patent. Defendant’s infringement in this regard is ongoing.

   139.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control, control computer network access by, among other things,

blocking access to websites.




                                                     33
        Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 34 of 43




See https://support.activtrak.com/hc/en-us/articles/360035122372-Website-Blocking




See https://support.activtrak.com/hc/en-us/articles/360041632051-Troubleshooting-Blocking



                                                 34
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 35 of 43




   140.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control initiate at a client computer a communication session at a

network primary server.

   141.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control receive at the client computer via the network primary

communication server communication session a network address for a network data server.

   142.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control initiate at the client computer a communication session with

the network data server.

   143.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control receive at the client computer from the network primary

server an access configuration including a control setting for at least one communication protocol

capable of being utilized during a monitored communication session.




See       https://support.activtrak.com/hc/en-us/articles/360037829111-All-You-Need-to-Know-

About-Site-Blocking




                                                    35
Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 36 of 43




                                36
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 37 of 43




See https://support.activtrak.com/hc/en-us/articles/360038756212-Resetting-the-Hosts-File

   144.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control, instantiate at the client computer a process which initiates

a monitored communication session at a network address.

   145.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control, in connection with the monitored communication session,

control the conveyance of data at least one of (i) to and (ii) from the process instantiated on the



                                                    37
        Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 38 of 43




client computer based on the control setting for the one communication protocol, wherein the one

communication protocol is determined from the conveyed data or client communication

application, and the control setting is obtained by the client computer from the access

configuration.




See https://activtrak.com/product/screenshots/




                                                  38
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 39 of 43




See                             https://3k9e724pnqn2ubftz25jfqs4-wpengine.netdna-ssl.com/wp-

content/uploads/2019/08/ALARMS_%E2%80%94new_logo.pdf

   146.        Through the Accused Instrumentalities, either Defendant or Defendant’s customers

under Defendant’s direction or control transfer at least part of the conveyed data to the network

data server via the communication session between the client computer and the network data

server.




See https://activtrak.com/product/logs/

   147.        Plaintiff has been damaged as a result of the infringing conduct by Defendant or

Defendant’s customers under Defendant’s control alleged above. Thus, Defendant is liable to




                                                  39
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 40 of 43




Plaintiff in an amount that adequately compensates it for such infringements, which by law cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

   148.         Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’535 Patent.

                                       Indirect Infringement

   149.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-148 as though fully

set forth in their entirety.

   150.         Defendant has also indirectly infringed the ’535 Patent, at least since the filing of

this complaint, by inducing others to directly infringe the ’535 Patent. Defendant has induced

others, including its customers, affiliates, third-party manufacturers, shippers, distributors,

retailers, or other persons acting on Defendant’s or its affiliates’ behalf, to directly infringe

(literally and/or under the doctrine of equivalents) the ’535 Patent by making, having made, using,

importing, providing, supplying, distributing, selling, or offering to sell the Accused

Instrumentalities in an infringing manner. Defendant took active steps, directly and/or through

contractual relationships with others, with the specific intent to cause them to, for example, use

the Accused Instrumentalities in a manner that infringes one or more claims of the ’535 Patent or

induce other to use the Accused Instrumentalities in a manner that infringes one or more claims of

the ’535 Patent, including, for example, Claim 4 of the ’535 Patent. Such steps by Defendant

included, among other things, advising or directing others to use the Accused Instrumentalities in

an infringing manner; advertising and promoting the use of the Accused Instrumentalities in an

infringing manner; and/or distributing instructions that guide others to use, operate, make, or have




                                                     40
          Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 41 of 43




made the Accused Instrumentalities in an infringing manner. Defendant is performing these steps,

which constitute induced infringement with the knowledge of the ’535 Patent and with the

knowledge that the induced acts constitute infringement. Defendant’s inducement is ongoing.

   151.         Defendant has also indirectly infringed by contributing to the infringement of the

’535 Patent. Defendant has contributed to the direct infringement of the ’535 Patent by its

customers, affiliates, or third-party manufacturers, shippers, distributors, retailers, or other persons

acting on its or its affiliates’ behalf. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe the ’535 Patent, including, for example, Claim 4 of the ’535 Patent. The special

features include, for example, controlling computer network access that is used in a manner that

infringes the Asserted Patents. The special features constitute a material part of the invention of

one or more of the claims of the ’535 Patent and are not staple articles of commerce suitable for

substantial non-infringing use. Defendant’s contributory infringement is ongoing.

   152.         Defendant has knowledge of the ’535 Patent at least as of the date when it was

notified of the filing of this action.

   153.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

   154.         Defendant’s direct and indirect infringement of the ’535 Patent is, has been, and

continues to be willful, intentional, deliberate, and/or in conscious disregard of Plaintiff’s rights

under the patent.

   155.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Weserve in an amount that adequately compensates it




                                                      41
            Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 42 of 43




for such infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable by right.

                                      PRAYER FOR RELIEF

       Weserve requests that the Court find in its favor and against Defendant, and that the Court

grant Weserve the following relief:

       a.       Judgment that one or more claims of the Asserted Patents have been infringed,

either literally and/or under the doctrine of equivalents, by Defendant and/or all others acting in

concert therewith;

       b.       A permanent injunction enjoining Defendant and its officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert therewith from infringement of the Asserted Patents; or, in the alternative, an award of a

reasonable ongoing royalty for future infringement of the Asserted Patents by such entities;

       c.       Judgment that Defendant accounts for and pays to Weserve all damages to and costs

incurred by Weserve because of Defendant’s infringing activities and other conduct complained

of herein;

       d.       Judgment that Defendant’s infringements be found willful, and that the Court award

treble damages for the period of such willful infringement pursuant to 35 U.S.C. § 284;

       e.       That Weserve be granted pre-judgment and post-judgment interest on the damages

caused by Defendant’s infringing activities and other conduct complained of herein;

       f.       That this Court declare this an exceptional case and award Weserve its reasonable

attorney’s fees and costs in accordance with 35 U.S.C. § 285; and




                                                      42
        Case 6:21-cv-00238-ADA Document 1 Filed 03/10/21 Page 43 of 43




       g.     That Weserve be granted such other and further relief as the Court may deem just

and proper under the circumstances.


       Dated: March 10, 2021                      Respectfully submitted,


                                                  By: /s/ Fred I. Williams
                                                  Fred I. Williams
                                                  Texas State Bar No. 00794855
                                                  Michael Simons
                                                  Texas State Bar No. 24008042
                                                  Jonathan L. Hardt
                                                  Texas State Bar No. 24039906
                                                  WILLIAMS SIMONS & LANDIS PLLC
                                                  327 Congress Ave., Suite 490
                                                  Austin, TX 78701
                                                  Tel: 512-543-1354
                                                  fwilliams@wsltrial.com
                                                  msimons@wsltrial.com
                                                  jhardt@wsltrial.com

                                                  Todd E. Landis (pro hac vice pending)
                                                  State Bar No. 24030226
                                                  WILLIAMS SIMONS & LANDIS PLLC
                                                  2633 McKinney Ave., Suite 130 #366
                                                  Dallas, TX 75204
                                                  Tel: 512-543-1357
                                                  tlandis@wsltrial.com

                                                  John Wittenzellner
                                                  Pennsylvania State Bar No. 308996
                                                  WILLIAMS SIMONS & LANDIS PLLC
                                                  1735 Market Street, Suite A #453
                                                  Philadelphia, PA 19103
                                                  Tel: 512-543-1373
                                                  johnw@wsltrial.com


                                                  Attorneys for Plaintiff Weserve Access, LLC




                                                 43
